DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of the following informalities:  It is unclear why applicant inserted “the” before “unwinding” in line 6, and it appears to be a translation and/or grammar error.  It is suggested that applicant amend claim 1, line 6 by deleting the word “the” so that the claim reads “permit unwinding of said at least one roll” in line 6.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  It is unclear why applicant inserted “the” after “as claimed in” in line 1, and it appears to be a translation and/or grammar error.  It is suggested that applicant amend claim 3, line 1-2 by deleting the word “the” so that the claim reads “The device as claimed in claim 2,” in lines 1-2.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  It appears that “the latter” is a reference back to “a securing system” It is suggested that applicant delete “the latter” and insert the appropriate structure being referenced as “the latter”.  Appropriate correction is 

Claim 3 is objected to because of the following informalities:  It is unclear why applicant inserted “the remainder of” after “as claimed in” in line 4, and it appears to be a translation and/or grammar error, as the platform does not appear to be separated into a component that remains.  It is suggested that applicant delete “the remainder of” or clarify wou.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  Line 2 references “the position of the fabric”.  It is suggested that applicant amend the claim to recite “a position of the fabric” for clarity.  Appropriate correction is required.

Claim 12 objected to because of the following informalities:  It is unclear why applicant inserted “the” before “winding or unwinding” in line 6, and it appears to be a translation and/or grammar error.  It is suggested that applicant amend claim 12, line 6 by deleting the word “the” so that the claim reads “a motor assembly in order to carry out winding or unwinding of the cables” in line 6.  Appropriate correction is required.

Claim 12 objected to because of the following informalities:  It is unclear why applicant inserted “the” before “unwinding” in line 10, and it appears to be a translation and/or grammar error.  It is suggested that applicant amend claim 12, line 9 by deleting the word “the” so that the claim reads “unwinding of the fabric” in line 9.  Appropriate correction is required.

Claim 12 objected to because of the following informalities:  It appears to be an independent claim, but recites in the body of the claim “the platform as claimed in claim 1”.  It is suggested that applicant amend claim 12 to delete the reference to claim 1 and insert the appropriate limitations from claim 1 into the claim.  Appropriate correction is required.


Claim 14 objected to because of the following informalities:  It appears to be an independent claim, but recites in the body of the claim “the platform as claimed in claim 1”.  It is suggested that applicant amend claim 12 to delete the reference to claim 1 and insert the appropriate limitations from claim 1 into the claim.  Appropriate correction is required.

Claim 14 objected to because of the following informalities:  It appears to be an independent claim, but recites in the body of the claim “a robot as claimed in claim 12”.  It is suggested that applicant amend claim 14 to delete the reference to claim 12 and insert the appropriate limitations from claim 12 and claim 1 into the claim.  Appropriate correction is required.

Claim 16 objected to because of the following informalities:  It appears to be an independent claim, but recites in the body of the claim “an installation as claimed in claim 14”.  It is suggested that applicant amend claim 16 to delete the reference to claim 14 and insert the appropriate limitations from claim 14, claim 12 and claim 1 into the claim.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“securing system” in claim 3.  The specification discloses that the corresponding structure is “a mechanical system which permits guided displacement, selected from at least a slide, a rail, a roller, a sliding shaft, and any combination thereof.”
 “system for cutting the fabric” in claim 6.  The specification discloses the corresponding structure, teaching that “The cutting system advantageously comprises at least one blade, in order to be able to cut the strip of fabric unwound to the required length. The cutting system can comprise a disc with rotation guided in a groove, the fabric being between the disc and the groove.”
“system for guiding the fabric” in claim 7.  The specification discloses the corresponding structure, teaching that “The system can comprise at least one guide plate and/or a roller, which is free in rotation in order to accompany the unwinding of the fabric, whilst guiding it on its path. The system for guiding of the fabric can comprise, in addition or alternatively, at least one, and in particular a plurality of bands, preferably made of elastomer, the displacement of which is controlled by the rotation of the roll. The mechanical guiding of the fabric, in particular at its lateral edges, can make it possible to determine its position precisely at all times.”
“system for correction of the position of the fabric before draping” in claim 7.  The specification discloses the corresponding structure, teaching that “The displacement of the platform along an axis X which is transverse to the draping axis Y can be designed to be as slight as possible. However, errors of position of the mobile platform of the robot along this axis X can be corrected by means of the means for perception, such as the laser an actuator, which for example controls the displacement of the support for the roll(s) relative to the platform, which can be integrated in the platform, in particular at the support for the roll.”  The specification also discloses that “the platform 30 also comprises a system for correction of the position of the band, such as, according to the data received from the means 40 for perception, to correct the trajectory of the platform if applicable, by displacing the platform 30 according to its degrees of freedom, or by making the support 32 slide relative to the chassis 31 before draping, or in real-time during the draping.”
“system for grasping fabric” in claim 15.  The specification discloses the corresponding structure, teaching that “The system for grasping the fabric can comprise a gripper, an adhesion system, an aspiration system or a needle system, for example.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
“means for rotation of the roll” in claim 5.  The specification discloses the corresponding structure, teaching that “These means for rotation can comprise at least one drive roller which is in contact with the shaft or a mandrel of the roll, and at least one motor which rotates the drive roller which, by friction, rotates the shaft or mandrel of the roll. As a variant, other drive means are used, such as, for example, a mandrel which is integrated in the mandrel of the roll, a drive pinion, a belt between the roll and the roller in contact with the fabric, or a roller which is free in rotation on the fabric”

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means for perception of the relief and/or of a contrast of appearance” in claim 8 and again in claim 19.  Both of these claim sadditionally define the structure, reciting the limitation of “chosen from a group consisting of at least one laser profile meter and at least one thermal camera.”  Therefore, the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "selected in the group including a slide, a rail, a roller, a sliding shaft, and any combination thereof" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This claim limitation appears to be a Markush group.  However, according to MPEP 2173.05(h), “A Markush grouping is a closed group of alternatives, i.e., the 
This phrase in claim 4 is indefinite because it requires a selection from an open list of alternative, because it is unclear what other alternatives are intended to be encompassed by the claim.

Claim 12 recites the limitation "the displacement of the support" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is dependent from claim 1.  Claim 1 recites a step of “support”, but not a structure such as “a support”.  Claim 2, which is not a parent claim to claim 12, does recite “a support’, and claim 3, which is also not a parent claim to claim 12, does recite a displacement of the support.  It is suggested that applicant amend the claim as appropriate to create antecedent basis in claim 12, such as by amending the claim to recite “a displacement of a support”.  

Claim 15 recites the limitation "a draping line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Reference was made to “a draping line” in claim 1.  Claim 15 appears to be dependent on claim 14, which is dependent from claim 12, which is dependent from claim 1.  It appears that the recitation of “a draping line” in claim 15 is the same draping line in claim 1.

Claim 16 recites the limitation "the speed of unwinding" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first recitation of this element in the clam hierarchy and should amended to “a speed of unwinding of the roll”

Claim 16 recites the limitation "the speed of advance" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first recitation of this element in the clam hierarchy and should amended to “a speed of advance”

Claim 17 recites the limitation "the required length of fabric unwound" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be the first recitation of this element in the clam hierarchy and should amended to “a required length of fabric unwound”

Claim 19 recites the limitation "the means for perception of the relief and/or a contrast of  appearance” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 8 also recites this element, but claim 17 is not dependent from claim 8.  This appears to be the first recitation of this element in the clam hierarchy and should amended to “a means for perception of the relief and/or a contrast of  appearance” . 

All claims dependent from a claim rejected under 35 USC 112 are also rejected by the same basis due to the dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blot (US 20120261069 A1), Lauder (US 20060260751 A1) and Bosscher (US 20090066100 A1).
As to claim 1, Blot discloses a device comprising: 
a mobile platform which is designed to equip a robot (see tape laying head 10), wherein the platform is configured to support (via “drum (11)”) at least one a fabric (“length of fabric (100)”) made of composite material (see paragraph 0001, disclosing “a drape-forming step to form a laminated fibrous preform, which is then impregnated with resin to produce a part made of composite material.”), and permit the unwinding of said at least one roll, in order to carry out draping of a dry preform, by controlled displacement of the platform above a draping line (see paragraph 0060, disclosing “during deposition the length of fabric (100) is unreeled onto the preform (110) from the drum (11).  To avoid the fibers wrinkling during deposition, they are kept under tension between their output from the drum and their pressing on the preform.  To this end, the tape laying head moves at a feed speed (F) while the drum is rotated at a speed N synchronized with the feed speed F so as to keep the length of fabric (100) taut at a substantially constant tension between its output from the drum and its point of pressing by the roller (12).  Said roller exercises a compacting action (120) on the length of fabric substantially parallel to the deposition plane (1200) normal to the surface on which this deposition took place.  This pressure is exercised by means of a force-controlled hydraulic or pneumatic cylinder (121), acting on the roller through a system of link rods.”).

Blot does not disclose that the robot is a cable-driven parallel robot.  Blot also does not disclose the platform is configured support at least one roll of a fabric made of composite 

Bosscher discloses that the mobile platform is designed to equip a cable-driven parallel robot.  Bosscher discloses in paragraph 0001 that “Cable-driven robots (or cable-suspended robots or tendon-driven robots), referred to here as cable robots, are a type of robotic end-effector or manipulator that may be used for various manipulation tasks in a three-dimensional (3D) workspace.  Cable robots have included multiple cables attached to a mobile end-effector platform that may carry one or more end-effectors (i.e., manipulators or robots) as illustrated in FIG. 1.  The end-effector platform is manipulated by motors that can extend or retract the cables.  Generally, cable robots are relatively inexpensive and easy to transport, disassemble and reassemble.  Cable robots have been used for a variety of applications, including material handling, haptics, and many others.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the mobile platform is designed to equip a cable-driven parallel robot such as that disclosed in Bosscher because such cable-driven parallel robots are relatively inexpensive and easy to transport, disassemble and reassemble can be used for a variety of applications, including material handling.

Lauder, however, discloses that it is known for a mobile platform to be configured to support at least one roll of a fabric made of composite material, and to permit unwinding of said roll.  See especially paragraph 0024, disclosing “As shown in FIG. 2, the end effector 32 includes a supply roll 34 to dispense a course material 14.  This supply roll 34 is supported by a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the platform is configured support at least one roll of a fabric made of composite material as taught by Lauder as an obvious reversal and rearrangement of parts and in order to effect the drawing and draping of the course material.

As to claim 2, Blot does not disclose a support for the at least one roll.  
Lauder as incorporated discloses a support for the at least one roll.  See especially paragraph 0024, disclosing “As shown in FIG. 2, the end effector 32 includes a supply roll 34 to dispense a course material 14.  This supply roll 34 is supported by a support 36.  In a particular embodiment, the support 36 includes a pair of rollers to facilitate rolling of the supply roll 34.  In this manner, the course material 14 is withdrawn from the supply roll 34.  Specifically, the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a support for the at least one roll as taught by Lauder as an obvious reversal and rearrangement of parts and in order to effect the drawing and draping of the course material.

As to claim 3, Blot does not disclose the support is connected to the platform by a securing system, the latter being configured to permit controlled displacement in translation and/or in rotation of the support relative to the remainder of the platform.  
However, Lauder discloses the support is connected to the platform by a securing system (see paragraph 0024, disclosing “a pair of rollers to facilitate rolling of the supply”), the latter being configured to permit controlled displacement in translation and/or in rotation of the support relative to the remainder of the platform.  See especially paragraph 0024, disclosing, disclosing rotation of the support, and teaching “In a particular embodiment, the support 36 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the support is connected to the platform by a securing system, the latter being configured to permit controlled displacement in translation and/or in rotation of the support relative to the remainder of the platform as taught by Lauder such that the course material is drawn off the supply roll without need of relatively complex servo motors and control system, thus simplifying and improving the reliability.”

As to claim 4, Blot does not disclose that the securing system includes a mechanical system which permits guided displacement, selected in the group including a slide, a rail, a roller, a sliding shaft, and any combination thereof.  
However, Lauder discloses that the securing system includes a mechanical system which permits guided displacement, selected in the group including a slide, a rail, a roller (see paragraph 0024, disclosing “a pair of rollers to facilitate rolling of the supply”), a sliding shaft, and any combination thereof.  See especially paragraph 0024, disclosing “In a particular 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the support is connected to the platform by a securing system, the latter being configured to permit controlled displacement in translation and/or in rotation of the support relative to the remainder of the platform as taught by Lauder such that the course material is drawn off the supply roll without need of relatively complex servo motors and control system, thus simplifying and improving the reliability.”

As to claim 5, Blot discloses means for rotation of the roll.  See paragraph 0013, disclosing motorization means able to drive the drum at a controlled speed of rotation around its axis;” See also motor 112, cited in paragraphs 0065-67, cited above, which especially disclose “A first motor (112) makes it possible to control the rotation of the drum around its axis with respect to the drum mount (114)”.  Additionally, Lauder as incorporated also discloses means for rotation of the roll.  See paragraph 0035, disclosing “Also shown in FIG. 5 is a positioning device controller 76 to control the robotic vehicle 12 and/or other such positioning devices.  The positioning device controller 76 is optionally included in the system 60 depending upon the requirements of the various actuators and/or servo motors of the MAL 10.  That is, depending upon the particular configuration of the MAL 10, a plurality of actuators and/or servo motors modulate the rotation, position, speed, direction, and the like of the various components of the MAL 10.  More particularly, these actuators and/or servo motors of the robotic vehicle 12 and/or positioning device are at least configured to advance the robotic vehicle 12 or otherwise modulate the various axes of the end effector 32 and/or MAL 10.”

As to claim 6, Blot discloses a system for cutting the fabric.  See paragraph 0026, disclosing “a cutting table and means able to cut the length and shape of the lengths of fabric.”  See also paragraph 0075, disclosing “The band is cut to length, width and end profile by means of an automatic cutting device (520) controlled by a digital control able to interact with the digital control of the drape-forming device.”  Additionally, Lauder as incorporated also discloses a system for cutting the fabric.  See paragraph 0029, disclosing “the end effector 32 further includes a cutting assembly 48 configured to cut the course material 14.  In general, the cutting assembly 48 performs cuts to generate a side edge profile.  In addition, the cutting assembly performs end cuts, such as leading edge and trailing edge cuts.  The cutting assembly 48 includes any suitable cutting device 50 operable to sever or otherwise cut the course material 14.  Suitable devices include ultrasonic knives, saws, lasers, and the like.  Furthermore, the cutting assembly 48 includes an actuator 52 to position the cutting device 50 along a rail 54 that traverses the course material 14.  The actuator 52 is configured to respond to signals from a controlling device.”

As to claim 7, Blot discloses a system for guiding the fabric. See especially roller 12.  See, for example, paragraphs 0065-67, disclosing:
[0065] A first motor (112) makes it possible to control the rotation of the drum around its axis with respect to the drum mount (114).  Advantageously, this 
[0066] FIG. 7: the roller (12) is linked to the drum mount (114) by a series of link rods (127,128).  A cylinder (121) is linked to the drum mount (114) and acts on one of the link rods (127).  The action of the cylinder (121) makes said link rod (127) pivot, thus bringing the roller into contact with the preform. 
 
[0067] The roller (12) is itself linked to the link rods device by pins (125) and ball-joint connections (122) at each of its ends.  The roller portion is formed, FIG. 8, of a coil spring (123) covered by an elastic sheath (124).  Individually the coils of this spring have a high radial rigidity, which allows them to apply the compacting pressure.  In contrast, the spring (123) as a whole has a moderate flexural rigidity; this allows it, under the effect of the compacting pressure (120), to mold itself to the profile of the preform (110) and thus spread the compacting pressure substantially uniformly over the width of the length of fabric (100).

Additionally, Lauder discloses a system for guiding the fabric (guidance system 20).  See paragraph 0020, disclosing “The robotic vehicles 12 are guided by a guidance system 20.  The guidance system 20 includes one or more laser emitters 22, laser receivers 24, and a control unit 26.  The control unit 26 is configured to receive instructions from a user and forward instructions to the laser emitters 22.  The laser emitters 22 are configured to forward signals, via laser, to the laser receivers 24 and thereby control the movement of the robotic vehicles 12.”

As to claim 8, Blot discloses means for perception of the relief and/or of a contrast of appearance (contactless distance sensors) chosen from a group consisting of at least one laser profile meter (laser thru-beam sensor 17) and at least one thermal camera.  See paragraph 0071-72, disclosing that:
FIG. 12: contactless distance sensors (17, 17') measure the distance between the axis of the drum and the preform (110).  If the distance measured by the first sensor (17) is not the same as the distance measured by the second sensor (17'), the orientation of the drape-forming assembly (1100) is modified along the axis A so as to equalize these two distances.  This characteristic allows the drum's axis to be placed parallel to the tangent on the profile of the preform (110). 

The distance sensors (17,17') are placed on a retractable frame (170), which also has a laser thru-beam sensor that allows the position of the end of the length of fabric (100) on the drum (11) to be detected.

Lauder also discloses means for perception of the relief and/or of a contrast of appearance (contactless distance sensors) chosen from a group consisting of at least one laser profile meter (laser emitters 22, laser receivers 24) and at least one thermal camera.  See paragraph 0020, cited above)

As to claim 9, Blot discloses that the means for perception are integral in displacement with the support for the at least one roll.  See especially Figure 12 below, showing that the integral relationship.

    PNG
    media_image1.png
    388
    562
    media_image1.png
    Greyscale


As to claim 10, Blot discloses that the means for perception are configured to detect a reference on the draping line.  See paragraph 0064, disclosing “By combining the information 

As to claim 11, Blot discloses a system for correction (“digital control”) of the position of the fabric before draping, configured to take into consideration the data received by the means for perception and to command according to the data a displacement of the support for the at least one relative to the platform.  See paragraph 0058, disclosing “the tape laying head (10) is mobile with respect to the manipulator (1) according to an axis of translation (Z) and two orthogonal axes of rotation (A, C), all motorized and controlled by a digital control.”, and paragraph 0071, reciting that “If the distance measured by the first sensor (17) is not the same as the distance measured by the second sensor (17'), the orientation of the drape-forming assembly (1100) is modified along the axis A so as to equalize these two distances.”

As to claim 12, Blot as modified by Lauder and Bosscher makes obvious a robot, comprising the platform as claimed in claim 1.  Bosscher as applied in claim 1 above makes obiouvs that the mobile platform which is designed to equip a cable-driven parallel robot.
Blot does not disclose the additional elements of cable-driven parallel robot, such as those comprising: a plurality of cables extending between a point of anchorage on the platform and an anchorage connected to a structure which is fixed in space; a motor assembly in order to carry out the winding or unwinding of the cables; and a control assembly in order to control the 
Bosscher discloses a plurality of cables extending between a point of anchorage on the platform (the cables are “releasably attached to the end-effector platform 202”) and an anchorage (the pulleys) connected to a structure which is fixed in space (via rigid structure created by the support members 204, 206, 208, 210, members 246 and 248, and crossbars such as 244); a motor assembly (motor 238, 240, 242) in order to carry out the winding or unwinding of the cables;
See especially paragraph 0071, disclosing:
With reference to FIG. 10, an embodiment of a CC Cartesian cable (C.sup.4) robot system 200 may include an end-effector platform 202, four vertical support members 204, 206, 208, 210, and two parallel lower cables 220, 222 and an upper cable 224 associated with each vertical support member.  Each upper and lower cable 220, 222, 224 may be retained on a corresponding reel associated with a motor 238, 240, 242, routed through a corresponding pulley 232, 234, 236, and releasably attached to the end-effector platform 202.  An adjustable portion 226, 228, 230 of each cable 220, 222, 224 may span from the corresponding pulley 232, 234, 236 to the end-effector platform 202.  Each vertical support member 204, 206, 208, 210 may include a horizontal crossbar 244 on which the lower pulleys 232, 234 may be secured.  The C.sup.4 robot system 200 may also include four lower horizontal members 246 and four upper horizontal members 248 attached to opposing end portions of the vertical support members 204, 206, 208, 210.

See marked up Figure 10 below.

    PNG
    media_image2.png
    404
    667
    media_image2.png
    Greyscale


As to claim 13, Blot does not disclose that the number of cables supporting the platform is equal to eight.  
However, Bosscher makes obvious using various numbers of cables.  Bosscher discloses 12 cables. See paragraph 0072, disclosing “As shown in FIG. 10, the end-effector platform 202 may be maneuvered within the rigid frame 204, 206, 208, 210, 246, 248 using twelve cables 220, 222, 224.  The twelve cables 220, 222, 224 may be grouped into four upper cables 224 and eight lower cables 220, 222.  The eight lower cables 220, 222 may be divided into four pairs of parallel cables 220, 222.”  Boss discloses that the amount of cables can be changed.  See paragraph 0049, disclosing “With reference to FIG. 5, an exemplary embodiment of a cable robot system 10 may include an end-effector platform 12, three vertical support members 14, 16, 18, and three adjustable cables 20, 22, 24 associated with each vertical support member 14, 16, 18.  In other embodiments, the cable robot system 10 may include one or more additional vertical , one or more additional adjustable cables may be associated with any individual vertical support member 14, 16, or 18, any combination of vertical support members, or all vertical support members.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the number of cables supporting the platform is equal to eight because Bosscher discloses that any number of cables used may be adjusted as needed and desired.

As to claim 14, Blot as modified by Lauder and Bosscher as applied to claim 12 above discloses an installation for draping of preforms comprising: a robot as claimed in claim 12.
With respect to claim 14, Blot did not disclose a fixed structure.
However, Bosscher discloses a fixed structure (see paragraph 0072, disclosing “the rigid frame 204, 206, 208, 210, 246, 248”).  Bosscher utilizes the fixed structure to anchor the pulleys to enable the robot to move within space.  Paragrpah 0073 teaches that “Generally, the rigid frame 204, 206, 208, 210, 246, 248 can be designed to be large enough and strong enough to enclose, for example, any structure to be built at a construction site.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a fixed structure as taught in Bosscher in order to be large enough and strong enough to enclose, for example, any structure to be built.

As to claim 15, Blot discloses a draping line (the edge of the band, for example)and a system for grasping fabric (such as the vacuum drum), which is designed to retain an end of the fabric of the roll during the draping.  See especially paragraphs 0075-77, disclosing:
[0075] To this end, a cylinder acts on the spool to move it parallel to its axis during the unwinding and a laser sensor detects the edge of the band.  A 
 
[0076] The length of fabric (100) having been cut to length and profile and the drape-forming for the previous length of fabric being finished, the tape laying head approaches the cutting table (50) and collects said length of fabric on the drum (11).  To this end, the vacuum is relaxed on the cutting table (510) in order to free the length of fabric and the drum (11) captures said length of fabric by means of its suction device (111). 
 
[0077] The tape laying head is positioned relative to the cutting table so as to position the length of fabric on the drum in a direction parallel to said drum's axis of rotation.  For example so that the centerline of the length of fabric is positioned in the middle of the drum.


As to claim 16, Blot as modified by Lauder and Bosscher as applied to claim 14 above discloses an installation as claimed in claim 14.
Additionally, Blot discloses a method for draping by comprising displacing the platform and unwinding the roll, in order to carry out the draping, the speed of unwinding of the roll being dependent on the speed of advance along the draping axis of the platform.
See paragraph 0035, disclosing:
The invention also concerns an advantageous method of drape forming implementing the means described above and comprising a step of pressing the length of fabric on the preform with the help of the roller, the drum being moved by the manipulator at a feed speed, and the length of fabric being unwound from the drum driven at a rotation speed synchronized with the feed speed so as to keep the length of fabric at a substantially constant tension between its output from the drum and its pressing by the roller.  This method makes it possible to control the tension of the length of fabric at the time it is deposited and to apply just the tension necessary to it in order to avoid fiber wrinkling without causing changes to the distance between the fibers.



As to claim 17, Blot discloses comprising cutting the fabric (via automatic cutting device 520) whilst maintaining the fabric taut (via a vacuum device), to the required length of fabric unwound.
See especially paragraph 0073-75, disclosing:
[0073] FIG. 13: the device that is the subject of the invention advantageously comprises a cutting table (50) associated to a magazine for materials (500) comprising spools (501,502,503) on which continuous bands of material likely to be draped on the preform (110) are wound.  These can be materials of different types, e.g. carbon fibers or glass fibers, different formats, e.g. woven and non-woven, or multi-axial stacked according to different stacking sequences, without this being an exhaustive list. 
 
[0074] The bands are unreeled onto the cutting plane (510), which can advantageously be equipped with a vacuum device able to keep the band pressed onto said plane.  Said band is unreeled so that one of its edges is abutting one of the edges of the cutting table.

[0075] To this end, a cylinder acts on the spool to move it parallel to its axis during the unwinding and a laser sensor detects the edge of the band.  A closed-loop control between said sensor and the cylinder means that the edge of the band can be made to abut against one of the edges of the cutting table.  The band is thus positioned on said table.  The band is cut to length, width and end profile by means of an automatic cutting device (520) controlled by a digital control able to interact with the digital control of the drape-forming device.  The cutting operations can take place in hidden time during the drape-forming.

As to claim 18, Blot discloses comprising retaining an end of the fabric of the roll before unwinding the fabric.  See paragraph 0074, disclosing that “The bands are unreeled onto the cutting plane (510), which can advantageously be equipped with a vacuum device able to keep the band pressed onto said plane.  Said band is unreeled so that one of its edges is abutting one of the edges of the cutting table.”

AS to claim 19, Blot discloses detecting, by the means for perception of the relief and/or a contrast of appearance, chosen from a group consisting of a laser profile meter (laser thru-beam sensor 17) and a thermal camera, a reference on the draping line chosen from a group consisting of an edge of a band of fabric already deposited (see paragraph 0025, disclosing “means secured to the drum's axis able to detect the position of the edge of an adjacent length of fabric deposited prior to the length of fabric currently being deposited.”), an edge of a draping table, and a reference on the draping line. See paragraph 0071-72, disclosing that:
FIG. 12: contactless distance sensors (17, 17') measure the distance between the axis of the drum and the preform (110).  If the distance measured by the first sensor (17) is not the same as the distance measured by the second sensor (17'), the orientation of the drape-forming assembly (1100) is modified along the axis A so as to equalize these two distances.  This characteristic allows the drum's axis to be placed parallel to the tangent on the profile of the preform (110). 
 
The distance sensors (17,17') are placed on a retractable frame (170), which also has a laser thru-beam sensor that allows the position of the end of the length of fabric (100) on the drum (11) to be detected.

Lauder also discloses means for perception of the relief and/or of a contrast of appearance (contactless distance sensors) chosen from a group consisting of at least one laser profile meter (laser emitters 22, laser receivers 24) and at least one thermal camera.  See paragraph 0020, cited above)

As to claim 20, Blot does not disclose displacing the support for the at least one roll relative to the platform, in order to correct a position of the platform.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that displacing the support for the at least one roll relative to the platform, in order to correct a position of the platform because making parts separable and adjustable is obviouv and because such movements such as the rolling from the rollers as taught by Lauder enable the course material to be drawn off the supply roll without need of relatively complex servo motors and control system, thus simplifying and improving the reliability.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK